Citation Nr: 0727465	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for vertigo as 
secondary to service-connected hearing disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Okalahoma.  In that rating decision, the RO denied 
service connection for a right knee disability and vertigo.  
The veteran's disagreement with that rating decision led to 
this appeal.

The veteran's claims file was subsequently transferred to the 
Reno, Nevada RO.  In June 2007, the veteran testified before 
the undersigned Veterans Law Judge at a  video conference 
hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims of service 
connection for a right knee disability and vertigo has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to either claim that he has not submitted 
to VA.

2.  The evidence does not show that the veteran was diagnosed 
as having a right knee disability during service or for many 
years thereafter, and there is no competent evidence that 
relates a current right knee disability to service or any 
incident of service.

3.  It is at least as likely as not that the veteran's 
vertigo is causally linked to his service-connected ear 
disabilities, to include recurrent infections.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  With application of the doctrine of reasonable doubt, 
service connection for vertigo as secondary to service-
connected ear disorders, to include otitis media, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the instant decision grants service connection for 
vertigo, no further development is warranted with respect to 
this part of the veteran's appeal.

The Board finds that VA has met its duties under the VCAA 
with regard to the claim for service connection for a right 
knee disability.  Written notice provided in August 2005 and 
March 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claim.  In the March 2006 VCAA letter, the 
veteran was provided notice regarding the establishment of a 
disability rating and an effective date.  See Dingess, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2005 VCAA notification letter was provided before the 
October 2005 rating decision, and therefore, was timely.  The 
veteran was not, however, provided notice as required by 
Dingess until March 2006, after the October 2005 rating 
decision.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim in the June 2006 statement 
of the case.  See  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

Moreover, as the Board finds that service connection is not 
warranted for a right knee disability, any question regarding 
a rating date or effective date is moot.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records.  The Board notes that 
the veteran has not been given a VA examination that included 
an opinion regarding whether the veteran has a right knee 
disability related to service.  In disability compensation 
claims, VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, service medical records indicate that the 
veteran received a contusion of the right thigh after a 
motorcycle accident in December 1949, and there is a January 
2005 X-ray that indicates that the veteran has a right knee 
disability that may be due to prior injury.  Further, there 
is no competent evidence that suggests a causal link between 
a current right knee disability and any incident of active 
duty.  As explained in more detail below, while the record 
shows that the veteran was in a motorcycle accident in 
service in which he sustained a contusion to the thigh, there 
is no evidence that he was diagnosed as having a right knee 
injury or disability during service and there is an absence 
of a competent opinion suggesting the claimed causal 
relationship.  Therefore, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for service connection for a right knee disability.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, will be service 
connected if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  For 
valid secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 

VA amended 38 C.F.R. § 3.310, effective October 10, 2006.  71 
Fed. Reg. 52744 (Sept. 7, 2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  As the basis for 
the grant of service connection for vertigo in this case is 
causation rather than aggravation, this amendment is not 
applicable. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Right Knee: Factual Background

The veteran contends that his right knee disability is due to 
an injury sustained in a motorcycle accident that occurred 
during service.  Service medical records confirm that the 
veteran was in a motorcycle accident in December 1949, in 
which he crashed into the rear end of an automobile.  
Physical examination revealed pain and crepitation over the 
right clavicle and contusions of the scalp, right thigh and 
left hand.  The diagnoses included a fracture of the right 
clavicle. There is no indication of a right knee injury.

Post-service medical records show that the veteran was 
hospitalized in November 1952 following another motorcycle 
accident, which resulted in a fracture of the  right forearm.  
There is no indication of a right knee injury or disability.

In a May 1953 rating decision, the RO granted service 
connection for residuals of a fracture of the right clavicle.

In his testimony before the Board in June 2007, the veteran 
noted that after the December 1949 accident his whole leg 
hurt.  He recalls that he was told that his leg was bruised 
but not broken.  The veteran testified that he has complained 
about his right knee for many years and has sought treatment 
for his right knee disability, including at the Houston VA 
Medical Center (VAMC).  He said that it was recommended that 
he have knee surgery.  He noted, however, that he does not 
take any medications for the pain in his right knee.

The claims file includes a January 2005 Houston VAMC 
treatment record in which the clinician noted that the 
veteran had a 50 year history of right knee pain.  The Board 
notes that this would place the onset of knee pain in 1955, 
after service.  The treatment record includes a report from 
X-rays.  The clinician completing the X-ray report noted that 
there was a deformity of the lateral tibial plateau that may 
be from prior injury versus degenerative change with 
osteophyte formation laterally.  The reports also reveal that 
the veteran had patellar spurring but there was no fracture 
or effusion.  

Right Knee: Analysis

The Board finds that the veteran does not have a right knee 
disability attributable to service.  He was involved in a 
motorcycle accident in service and medical records show that 
he received a contusion of the thigh in this accident, but no 
right knee injury was noted.  Although the record contains 
the January 2005 VA treatment record that indicates that the 
veteran's right knee disability could be due to prior injury, 
the clinician completing the record did not suggest that the 
injury was more than 53 years old.  Further, he noted that 
the veteran had a 50 year history of right knee pain or since 
1955, which again would indicate that it began after service.  
Therefore, the record does not contain evidence that the 
veteran was diagnosed as having a right knee injury or 
disability during service and there is no medical evidence 
that links the veteran's current right knee disability to 
service.  

In addition, the Board notes that the first medical evidence 
documenting the right knee disability is the January 2005 VA 
treatment record, approximately 53 years after the veteran's 
discharge from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  To the extent that the veteran's 
contention that he has had right knee pain since service 
reflects continuity of symptomatology (see 38 C.F.R. 
§ 3.303), it is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
right knee disorder for more than 50 years.  Id. 

Although the veteran contends that his right knee disability 
is related to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a right knee 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Vertigo: Factual Background

The veteran contends that he has vertigo due to his service-
connected ear disabilities, to include otitis media and 
tinnitus.  He testified before the Board that he is dizzy 
when he wakes up, feels as though he is going to faint, falls 
over and cannot walk straight during such episodes.

The veteran experienced severe acoustic trauma during service 
and has a history of numerous ear problems, including 
recurrent infections.  He is currently service-connected for 
bilateral hearing loss, rated as 20 percent disabling, 
tinnitus, rated as 10 percent disabling, and otitis media, 
rated as 10 percent disabling.  The veteran has had several 
surgeries on both years, the first surgery being performed in 
1970.

In a March 1970 treatment record documenting the veteran's 
treatment for bilateral chronic otitis media, there is no 
indication of vertigo but in a September 1971 letter, he 
noted that subsequent to the surgeries he had dizzy spells 
and had periodically lost his balance.  

In an April 2003 VA ear disease examination, the examiner 
noted that the veteran did not have vertigo.  In a VA 
audiological examination performed on that same date, a 
different examiner noted that the veteran did not have 
dizziness.

However, upon  a March 2006 VA ear disease examination 
specifically for the purpose of determining whether the 
veteran had vertigo related to his service-connected ear 
disabilities, the veteran reported that he had 
lightheadedness on and off since 1950, mainly with quick 
movements and balance problems since that time.  The veteran 
also reported that he felt "spacey" about one time per 
week, which lasts the whole day.

After additional testing was done, the examiner filed a May 
2006 addendum to the examination report.  The examiner noted 
that there was no documented complaints in the claims file 
from the 1950s of imbalance.  The examiner opined that if the 
veteran's story was true and he did have this imbalance since 
1950, the vertigo certainly would be connected to the severe 
acoustic trauma he suffered with rupture eardrums, drainage 
and multiple surgeries.  He continued that if the imbalance 
started "much, much" later then it was less likely to be 
due to the chronic infections and surgery.  He concluded 
that, overall, that the veteran's imbalance was "at least as 
likely due to service-related ear trauma as not".

Vertigo: Analysis

The Board finds that the veteran has vertigo secondary to his 
service-connected ear disabilities.  The veteran described 
his dizziness and vertigo in a 1971 letter.  Further, the 
veteran credibly testified before the Board that he has had 
recurrent episodes of vertigo for many years.  

The Board finds that the notations that the veteran did not 
have vertigo do not outweigh his testimony and statements 
regarding his long standing vertigo.  The record supports the 
factual basis on which the examiner based his May 2006 
opinion finding that the veteran's vertigo was at least as 
likely as not due to service-related ear trauma and the 
numerous complications that followed, to include perforated 
tympanic membranes and recurrent ear infections.  With 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for vertigo secondary to 
service-connected ear disabilities is warranted.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for vertigo as secondary to 
service-connected ear disabilities, to include recurrent era 
infections is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


